DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/27/2020 have been fully considered but they are not persuasive.

101 Rejection
With respect to applicant’s arguments, the examiner respectfully disagrees.
Applicants argue that the adjusted weighted values changes and betters the evaluation system, however the examiner respectfully disagrees.  The limitation merely further defines the judicial exception, i.e. how the weight values are mathematical changed.  However, the now changed data does not better the operation of the evaluation system.  From applicant’s specification, it is clear that the evaluation system is merely a generic computer element that 
Applicant’s provided comments, page 10, regarding results “can be fed back”, and however, this step of fed back control to the machine based on the evaluation is not claimed.  The examiner would like to point out, that if a step or structure was provided about how the machine in thereby controlled after evaluation, the claim maybe become patent eligible.  

103 Rejection
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites to transform the parameter data into numerical parameters, extract a bolster plate position value of the shaping machine and a motor current value of the shaping machine from the numerical parameters, multiply the bolster plate position value with a first weight, multiply the motor current value with a second weight, and sum up the weighted bolster plate position value and the weighted motor current value as an evaluation score, wherein the evaluation device is configured to adjust the first weight and the second weight based on the evaluation score during the machining program being performed, and to calculate another evaluation score according to the adjusted first weight and the adjusted second weight.

This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements being a controller, a meter, a parameter obtaining device, a shaping machine and an evaluation device.  The claim is directed to an abstract idea.
The controller and evaluation device reads as generic computer elements that merely perform the judicial exception. Accordingly, these additional elements does not integrate the abstract idea into a practical application because the doe not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The additional elements of a meter and parameter obtaining device read as elements that perform the extra solution activity of mere data gathering without providing significantly more. And lastly, the additional elements of a shaping machine and language directed towards motor and plate positons merely link the expectation to a technology, without providing significantly more.

The claim is not patent eligible.  Note: claim 9 is rejected similarly.
Claim 2 recites the evaluation device obtains a plurality of pieces of historical parameter data regarding at least one historical machining program of the machining program, extracts a plurality of historical bolster plate position values and a plurality of historical motor current values from the historical parameter data, and determines the first weight and the second weight based on the historical bolster plate position values and the historical motor current values.
The limitation to obtains and extract, covers processes performed in the mind.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements being a program.  The claim is directed to an abstract idea.
The program reads a generic computer element that merely performs the judicial exception via instruction. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.  Note: claim 10 is rejected similarly.

The limitation of determining, covers processes performed in the mind.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements being a table.  The claim is directed to an abstract idea.
The table does not integrated the abstract idea in a practical application, as it reads as a limitation that can be performed in the human mind and does not impose any meaningful limits on practicing the abstract idea. 
The claim is not patent eligible.  Note: claim 11 is rejected similarly.
Claim 4 recites a display for outputting the evaluation score as a score graph on the display.
The additional element of the display does not integrate the exception into a practical application.  In particular, the display limitation is recited at a high level of generality.
The claim is not patent eligible.  Note: claim 12 is rejected similarly.
Claim 5 recites the evaluation device further extracts a shaping pressure value from the numerical parameters, and the evaluation device multiplies the bolster plate position value with the first weight, multiplies the motor current value with the second weight, multiplies the shaping pressure value with a third weight, and sum up the weighted bolster plate position value, the weighted motor current value and the weighted shaping pressure value as the evaluation score.
The limitation to extract a shaping pressure value from the numerical parameters, and the evaluation device multiplies the bolster plate position value with the first weight, multiplies the motor current value with the second weight, multiplies the shaping pressure value with a third 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of the evaluation device.  The claim is directed to an abstract idea.
The evaluation device reads a generic computer element that merely performs the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.  Note: claim 13 is rejected similarly.
Claim 6 recites the evaluation device transforms the parameter data into numerical parameters, the evaluation device further extracts a shaping cycle time value from the numerical parameters, and the evaluation device multiplies the bolster plate position value with the first weight, multiplies the motor current value with the second weight, multiplies the shaping cycle time value with a fourth weight, and sum up the25 weighted bolster plate position value, the weighted motor current value and the weighted shaping cycle time value as the evaluation score.
The limitation to transform the parameter data into numerical parameters, the evaluation device further extracts a shaping cycle time value from the numerical parameters, and the evaluation device multiplies the bolster plate position value with the first weight, multiplies the motor current value with the second weight, multiplies the shaping cycle time value with a fourth weight, and sum up the25 weighted bolster plate position value, the weighted motor current value 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements being the evaluation device.  The claim is directed to an abstract idea.
The evaluation device reads a generic computer elements that merely perform the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.  Note: claim 14 is rejected similarly.
Claim 7 recites the evaluation device transforms the parameter data into numerical parameters, the evaluation device further extracts a machine temperature value from the numerical parameters, and the evaluation device multiplies the bolster plate position value with the first weight, multiplies the motor current value with the second weight, multiplies the machine temperature value with a fifth weight, and sum up the weighted bolster plate position value, the weighted motor current value and the weighted machine temperature value as the evaluation score.
The limitation to transforms the parameter data into numerical parameters, the evaluation device further extracts a machine temperature value from the numerical parameters, and the evaluation device multiplies the bolster plate position value with the first weight, multiplies the motor current value with the second weight, multiplies the machine temperature value with a fifth weight, and sum up the weighted bolster plate position value, the weighted motor current 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements being the evaluation device.  The claim is directed to an abstract idea.
The evaluation device reads a generic computer elements that merely perform the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.  Note: claim 15 is rejected similarly.
Claim 8 recites each of the numerical parameters has a variation range, the variation range of the bolster plate position value is inversely proportional to the first weight, and the variation range of the motor current value is inversely proportional to the second weight.  The limitation covers mathematical concepts.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application and therefore, the claim is not patent eligible.  Note: claim 16 is rejected similarly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornett et al. (7,890,212) in view of Guo (TW200848199A), further in view of Wang et al. (Reconfiguration schemes evaluation based on preference ranking of key characteristics of reconfigurable manufacturing systems).

	With respect to claim 1, Cornett et al. teaches an evaluation system (1000), applied on a machine (i.e. a production machine) having a controller (2090) and an electricity meter (2220/2190), comprising: a parameter obtaining device (2080), communicatively coupled (as seen in Fig. 2) to the controller (2090) and the electricity meter (2220/2190), the parameter obtaining device (2080) configured to obtain a plurality of pieces of parameter data (i.e. set pulses for motor control found within a program 2150) regarding a machining program (2150) from the controller (2090) and the electricity meter (2220/2190); and an evaluation device (2010), electrically coupled (via 2010) to the parameter obtaining device (2080).
Cornett et al. remains silent regarding the evaluation device (1000) configured to transform the parameter data into numerical parameters, extract a bolster plate position value of the shaping machine and a motor current value of the shaping machine from the numerical parameters, multiply the bolster plate position value with a first weight, multiply the motor current value with a second weight, and sum up the weighted bolster plate position value and the weighted motor current value as an evaluation score.
 of the shaping machine and a motor current value of the shaping machine from the numerical parameters (as detected and converted by the code within the controller 1).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Cornett et al. to include the evaluation device of Guo such that the parameter data of Cornett et al. is transformed into numerical parameters, used to determine machine specific position and current values of the motors as taught by Guo because such a modification allows for enabling immediate correction and improving machining accuracy by monitoring and correcting parameter data as sensed in real time, page 2 para. 1 of Guo.
Cornett et al. as modified by Guo remain silent regarding multiply the bolster plate position value with a first weight, multiply the motor current value with a second weight, and sum up the weighted bolster plate position value and the weighted motor current value as an evaluation score, wherein the evaluation device is configured to adjust the first weight and the second weight based on the evaluation score during the machining program being performed, and to calculate another evaluation score according to the adjusted first weight and the adjusted second weight.
Wang et al. teaches a mathematical approach for configuring and reconfiguring a manufacturing system using an evaluation device (a controller performing an evaluation method, Abstract), the method includes multiply a first machine specific value (C1, which is disclosed as 1), multiply second machine specific value (i.e.  C2, which is disclosed as a machine movement parameter of a machine tool, Section 3.2) with a second weight (w2), and sum up the first weighted value and the second weighted value as an evaluation score (Cv, equation 5, that includes a sum of the weight adjustment parameters, C1 and C2,), wherein the evaluation device (controller for performing the evaluation method, Abstract) is configured to adjust (via an AHP algorithm, Section 3.1 and 4.1) the first weight (w1) and the second weight (w2) based on the evaluation score (Cv) during the machining program being performed (section 4.1 if inconsistencies are sever, weights needs to be recalculated), and to calculate another evaluation score (i.e. new Cv) according to the adjusted first weight (w1, as recalculated via the AHP algorithm) and the adjusted second weight (w2, as recalculated via the AHP algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify Cornett et al. to include the specific mathematical approach on evaluation as taught by Wang et al. because Wang et al. teaches such evaluation methods allow for effective configuration evaluations during a setting stage, thereby improving an overall manufacturing production while providing cost savings during the manufacturing operation (2 Conclusion and outlook section).
The method of claim 9 is performed during the operation of the rejected system claim 1.

With respect to claims 4 and 12, Cornett et al. as modified by Guo et al. and Wang et al. teaches the evaluation system (of Wang et al.) wherein the evaluation device (Abstract of Wang et al.) is electrically coupled to a display (Fig. 6 of Want) for outputting the evaluation score (as calculated in Wang et al) as a score graph on the display (Note: how the score is displayed does 

With respect to claims 5 and 13, Cornett et al. as modified teaches the evaluation system (of Wang et al.) wherein the evaluation device wherein in respond to the evaluation device transforms the parameter data into numerical parameters (via the conversion unit of the controller 1 of Guo), the evaluation device (i.e. of Wang et al.) further extracts a shaping pressure value (via a signal from the power generating unit 3 of Guo) from the numerical parameters (as received by the controller 1 of Guo).
Cornett et al. as modified by Guo et al. remains silent regarding the evaluation device multiplies the bolster plate position value with the first weight, multiplies the motor current value with the second weight, multiplies the shaping pressure value with a third weight, and sum up the weighted bolster plate position value, the weighted motor current value and the weighted shaping pressure value as the evaluation score.
Wang et al. teaches an evaluation method for deriving validation value (i.e. evaluation score) by multiplying a value with a first weight, multiply a second value with a second weight, multiply a third value with a third weight and sum up the values as an evaluation score (as equation 4 is capable of having as many variables that related to the machine tool and movement).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Cornett and Guo to include control logic containing the taught algorithm of Wang, such that motor current and bolster plate positions and pressure 

With respect to claims 6 and 14, Cornett et al. as modified teaches the evaluation system (of Wang et al.) wherein in respond to the evaluation device (Cornett et al. as modified by Guo and Wang et al.) transforms the parameter data into numerical parameters (via the conversion unit of Guo), the evaluation device (i.e. of Wang) further extracts a shaping cycle time value from the numerical parameters (based on the start and finish of the speed command of Gou et al.).
Cornett et al. as modified by Guo et al. remains silent regarding the evaluation device multiplies the bolster plate position value with the first weight, multiplies the motor current value with the second weight, multiplies the shaping cycle time value with a fourth weight, and sum up the25 weighted bolster plate position value, the weighted motor current value and the weighted shaping cycle time value as the evaluation score.
Wang et al. teaches an evaluation method for deriving validation value (i.e. evaluation score) by multiplying a value with a first weight, multiply a second value with a second weight, multiply a third value with a third weight and sum up the values as an evaluation score (as equation 4 is capable of having as many variables that related to the machine tool and movement).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Cornett and Guo to include control logic containing 

With respect to claims 7 and 15, Cornett et al. as modified by Guo et al. teaches the evaluation system wherein in respond to the evaluation device transforms the parameter data into numerical parameters (via the conversion unit of the controller 1 of Guo), the evaluation device (i.e. of Wang) further extracts a machine temperature value from the numerical parameters (via 203 of Guo).
Cornett et al. as modified by Guo et al. remains silent regarding the evaluation device multiplies the bolster plate position value with the first weight, multiplies the motor current value with the second weight, multiplies the machine temperature value with a fifth weight, and sum up the weighted bolster plate position value, the weighted motor current value and the weighted machine temperature value as the evaluation score.
Wang et al. teaches an evaluation method for deriving validation value (i.e. evaluation score) by multiplying a value with a first weight, multiply a second value with a second weight, multiply a third value with a third weight and sum up the values as an evaluation score (as equation 4 is capable of having as many variables that related to the machine tool and movement).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Cornett and Guo to include control logic containing 

With respect to claims 8 and 16, Cornett and Guo et al. teaches the evaluation system wherein each of the numerical parameters (is capable of having) a variation range, the variation range of the bolster plate position value is inversely proportional to the first weight, and the variation range of the motor current value is inversely proportional to the second weight (as these values do not further define the system itself but rather define data collected from a device outside the system).

Claims 2, 3, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornett et al. (7,890,212) in view of Guo (TW200848199A), and Wang et al. (Reconfiguration schemes evaluation based on preference ranking of key characteristics of reconfigurable manufacturing systems), as applied to claims 1 and 9, further in view of Ritter (7,240,213).

With respect to claim 2, Cornett et al. as modified teaches all that is claimed in the above rejection of claims 1 and 9, but remains silent regarding the evaluation device obtains a plurality of pieces of historical parameter data regarding at least one historical machining program of the machining program, extracts a plurality of historical bolster plate position values and a plurality 
Ritter teaches a similar mathematical process that uses weight coefficients in evaluating a system, wherein an evaluation device (211) obtains a plurality of pieces of historical parameter data (Col. 22 lines 51-56) regarding at least one historical machining program of a machining program (Col. 22 lines 57-67), extracts a plurality of historical values from the historical parameter data (via a table 460), and determines the first weight and the second weight based on the historical values (Col. 22 lines 6-16).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to Wang et al. such that the mathematical process as claimed uses historical data related to the bolster plate position and motor current values when selecting the weight coefficients because such a modification to the mathematical process improves the accuracy in decision making regarding the use of that system, as taught in Col. 23 lines 47-59 of Ritter. 
The method claim 10 is performed by the operation of the rejected system claim 2.

With respect to claim 3, Cornett et al. as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the evaluation device determines the first weight and the second weight based on at least one predetermined weight table.
Ritter teaches a similar mathematical process that uses an evaluation device (211) that determines the first weight and the second weight based on at least one predetermined weight table (460).

The method claim 11is performed by the operation of the rejected system claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853